Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 14, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 20, the applicant claims “a polygonal shape”, however, it is noted that the applicant has claimed a polygonal shape in claim 12, therefore, it is unclear if the claimed polygonal shape of claim 20 is the same or different than the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-3, 7-13, 15, 17-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Garman (6,299,445).
Garman discloses with respect to claim 2, an endodontic instrument for preparing an endodontic cavity space, the endodontic instrument comprising a shank configured for attachment to a motor to drive the endodontic instrument about a first axis (see fig. 14, see col. 4, ll. 35-37, such that the instrument may be rotated by a motor, see figs. 9-13), and a working portion extending from the shank by a length (see fig. 14, such that the working portion is the twisted portion and the shank is the non-twisted portion, see fig. 13), the working portion having a tip end and a shank end and a working surface between the shank end and the tip end, the working surface including multiple edges 148/150/152, at least a portion of the working portion with the working surface being tapered such that the tip end has a diameter that is less than a diameter of the shank end (see fig. 14, 12-13), the working portion comprising a plurality of transverse cross-sections (see figs. 14-16, such that the instrument has cross sections along the length, 12), each transverse cross-section of the working portion having a center of mass and 
Garman further teaches with respect to claim 3, wherein the portion of the center of mass path that spiral around the first axis extends from the tip end to the shank end (see figs. 14-16, col. 6, ll. 66-67, col. 7, ll. 1-21, such that the mass path is spiraled along the instrument such that the elongated triangle at the shank end changes close to an equilateral triangular at the tip end, therefore, the center of mass path is off axis along the entire length, such that the cross section as the tip end is not an equilateral triangle, but close and the tip end is a length at the tip end, col. 6, 11, 41-65).
Garman further teaches with respect to claim 7 wherein the plurality of transverse cross-sections includes a transverse cross section at the tip end that has a center of mass that coincides with the first axis (see fig. 14, such that the every end, portion below cross section 16 has a cross section that has a center of mass that coincides with the first axis, see fig. 9-13).
Garman further teaches with respect to claim 8, wherein each transverse cross section of the working portion is defined by a polygonal shape (see figs. 14-16, col. 6, ll. 66-67, col. 7, ll. 1-21, figs. 9-13).
Garman further teaches with respect to claim 9, wherein a ration of lengths of sides of the polygonal shape  varies along the length of the working portion (see figs. 15-16, such that the length of sides 142/144 vary at a different rate than side 146, col. 6, ll. 66-67, col. 7, ll. 1-21, figs. 9-13, col.6, ll. 41-65).
With respect to claim 10 wherein each transverse cross section between the first transverse cross section and the second transvers cross section has a gradually changing geometry with respect to each other (See figs. 9-13, col. 6, 11, 41-65).
Garman further teaches with respect to claim 11, wherein the polygonal shape is triangular (see figs. 14-16, 9-13).
Garman discloses with respect to claim 12, an endodontic instrument for preparing an endodontic cavity space, the endodontic instrument comprising a shank configured for attachment to a motor to drive the endodontic instrument about a first axis (see fig. 13-14, see col. 4, ll. 35-37, such that the instrument may be rotated by a motor), and a working portion extending from the shank by a length (see figs. 13-14, such that the working portion is the twisted portion and the shank is the non-twisted portion), the working portion being solid (see figs. 14-16, 9-13) and having a tip end and a shank end and a working surface between the shank end and the tip end, the working surface including multiple edges 148/150/152, at least a portion of the working portion with the working surface being tapered such that the tip end has a diameter that is less than a diameter of the shank end (see fig. 14, 12-13), the working portion comprising a plurality of transverse cross-sections (see figs. 14-16, such that the instrument has cross sections along the length, 9-13), each transverse cross-section of the working portion having a center of mass and multiple sides 142/146/144 (it is noted that each cross section inherently has a center of mass), the working portion having a center of mass path defined by the centers of mass of the plurality of transverse cross-sections of the working portion (such that each cross section has a center of mass and the center of mass path is the path from one center of mass to the next center of mass in the next 
Garman further teaches with respect to claim 13, wherein the portion of the center of mass path that spiral around the first axis extends from the tip end to the 
Garman further teaches with respect to claim 15 wherein the plurality of transverse cross-sections includes a transverse cross section at the tip end that has a center of mass that coincides with the first axis (see fig. 14, such that the every end, portion below cross section 16 has a cross section that has a center of mass that coincides with the first axis).
Garman further teaches with respect to claim 17 wherein the plurality of transverse cross sections includes a first transverse cross section and a second transverse cross section, wherein a center of mass of the first transverse cross section is spaced apart from the first axis by a first distance, wherein a center of mass of the second transvers cross section is spaced apart from the first axis by a second distance, and wherein the first distance is greater than the second distance  (see figs. 14-16, such in the first cross section of fig. 15, the center of mass is farther from the first axis and at the cross section of fig. 16).
Garman further teaches with respect to claim 18 wherein the plurality of transverse cross-sections includes a transverse cross section at the tip end that has a center of mass that coincides with the first axis (see fig. 14, such that the every end, portion below cross section 16 has a cross section that has a center of mass that coincides with the first axis).
Garman further teaches with respect to claim 20, wherein each transverse cross section of the working portion is defined by the polygonal shape, wherein the polygonal shape is triangular (see figs. 14-16, col. 6, ll. 66-67, col. 7, ll. 1-21).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 16 and 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garman (6,299,445) as applied to claim 12 above, and further in view of Buchanan (5,752,825).
Garman teaches the invention as substantially claimed and discussed above, including the working portion being tapered from the shank end to the tip end, being made of nickel titanium (see claim 12) and the working portion being capable of forming at least one half wave of a sinusoid when rotated (see above detailed discussion regarding Garman teaching the claimed structure including the center of mass path spiraling around the axis of rotation and therefore allowing the instrument to function as claimed), however, does not specifically teach the taper being a uniform taper and the working surface comprises a reversed helix.
Buchanan teaches an endodontic file wherein the working portion is uniformly tapered (see figs. 15f1-15f-5) and the working surface comprises a reversed helix (see fig. 4g, col. 10, ll. 45-49). It would have been obvious to one having ordinary skill in the art before the invention was made to modify the taper and helix of Garman with the constant taper and revise helix taught by Buchanan in order to provide the desired flexibility to the instrument and in order to allow apically directed cutting to be accomplished with a clockwise rotary motion.  
Double Patenting
Claims 2, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6 and 10 of U.S. Patent No. 8,882,504. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 2 of the current application, ‘504 teaches an endodontic instrument for preparing an endodontic cavity space, (see preamble of claim 1), the endodontic instrument comprising a shank configured for attachment to a motor to drive the endodontic instrument about a first axis (see lines 3-4 of claim 1 of ‘504), and a working portion extending from the shank by a length, the working portion having a tip end and a shank end and a working surface between the shank end and the tip end, the working surface including multiple edges, at least a portion of the working portion with the working surface being tapered such that the tip end has a diameter that is less than a diameter of the shank end  (see lines 5-11 of claim 1 of ‘504, such that the claimed working portion of the current application is the same as the claimed body in the 504 patent), the working portion comprising a plurality of transverse cross-sections, each 
With respect to claim 12 of the current application, ‘504 teaches an endodontic instrument for preparing an endodontic cavity space, (see preamble of claim 1), the 
With respect to claim 14 of the current application, 504 further teaches wherein the polygonal shape is quadrilateral (see claim 4 of 805).

Claims 2 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 15 and 17 of U.S. Patent No. 8,932,056. Although the claims at issue are not identical, they are not patentably distinct from each other because.
With respect to claim 2 of the current application, ‘056 teaches an endodontic instrument for preparing an endodontic cavity space, (see preamble of claim 1), the endodontic instrument comprising a shank configured for attachment to a motor to drive the endodontic instrument about a first axis (see lines 2-3 of claim 1 of ‘056), and a working portion extending from the shank by a length, the working portion having a tip end and a shank end and a working surface between the shank end and the tip end, the 
With respect to claim 12 of the current application, ‘056 teaches an endodontic instrument for preparing an endodontic cavity space, (see preamble of claim 1), the endodontic instrument comprising a shank configured for attachment to a motor to drive the endodontic instrument about a first axis (see lines 2-3 of claim 1 of ‘056), and a working portion extending from the shank by a length, the working portion being solid having a tip end and a shank end and a working surface between the shank end and the tip end, the working surface including multiple edges, at least a portion of the working portion with the working surface being tapered such that the tip end has a diameter that is less than a diameter of the shank end  (see lines 4-10 of claim 1 of ‘056, such that the claimed working portion of the current application is the same as the claimed body in the 056 patent), the working portion comprising a plurality of transverse cross-sections, each transverse cross-section of the working portion having a center of mass and multiple sides (see lines 10-13 of claim 1 of 056), the working portion having a center of mass path defined by the centers of mass of the plurality of transverse cross sections of the working portion, each side of the multiple sides intersecting two edges of the multiple edges (see lines 7-8 of claim 1 of 504 regarding the cutting edges, i.e. the edges, wherein at least a portion of the center of mass path between the tip end and the shank end spiral around the first axis along a length of the first axis (see lines 13-20 of claim 1 of 056), and wherein the working portion is configured such that when the endodontic instrument is driven within the endodontic cavity space about the first axis, at each transverse section of at least a portion of the length of the working portion, one or more edges of the multiple edges are out of contact with a wall of the endodontic cavity space (it is noted that while the claim does not specifically claim the structure . 

Claims 2 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 17, and 20 of U.S. Patent No. 9,351,803. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 2 of the current application, ‘803 teaches an endodontic instrument for preparing an endodontic cavity space, (see preamble of claim 1), the endodontic instrument comprising a shank configured for attachment to a motor to drive the endodontic instrument about a first axis (see lines 3-4 of claim 1 of ‘803), and a working portion extending from the shank by a length, the working portion having a tip end and a shank end and a working surface between the shank end and the tip end, the working surface including multiple edges, at least a portion of the working portion with the working surface being tapered such that the tip end has a diameter that is less than a diameter of the shank end  (see lines 5-11 of claim 1 of ‘803, such that the claimed working portion of the current application is the same as the claimed body in the 803 patent), the working portion comprising a plurality of transverse cross-sections, each transverse cross-section of the working portion having a center of mass and multiple sides (see lines 11-14 of claim 1 of 803), the working portion having a center of mass 
With respect to claim 12 of the current application, ‘803 teaches an endodontic instrument for preparing an endodontic cavity space, (see preamble of claim 1), the endodontic instrument comprising a shank configured for attachment to a motor to drive the endodontic instrument about a first axis (see lines 3-4 of claim 1 of ‘803), and a working portion extending from the shank by a length, the working portion being solid having a tip end and a shank end and a working surface between the shank end and the tip end, the working surface including multiple edges, at least a portion of the working portion with the working surface being tapered such that the tip end has a diameter that is less than a diameter of the shank end  (see lines 5-11 of claim 1 of ‘803, such that the claimed working portion of the current application is the same as the . 

Claims 2-5, 7-10, 12-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8-9 of U.S. Patent No. 10,568,715. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 2 of the current application, ‘715 teaches an endodontic instrument for preparing an endodontic cavity space, (see preamble of claim 1), the 
With respect to claim 3, 715 further teaches where the portion of the center of mass path that spirals around the first axis extends form the tip end to the shank end (see claim 4 of 715).
With respect to claim 4, 715 further teaches wherein the plurality of transverse cross sections includes a transverse cross section that is quadrilateral (see lines 19-20 of claim 1 of 715).
With respect to claim 5, 715 further teaches wherein each of the plurality of transverse cross sections is quadrilateral (see lines 19-20 of claim 1 of 715).
With respect to claim 7, 715 further teaches wherein the plurality of transverse cross sections includes a transverse cross section at the tip end that has a center of mass that coincides with the first axis (see lines 26-31 of claim 1 of 715).
With respect to claim 8, wherein each transverse cross section of the working portion is defined by a polygonal shape (see lines 19-20 of claim 1 of 715).
With respect to claim 9, wherein a ratio of lengths of sides of the polygonal shape varies along the length of the working portion (see claim 8 of 715).
With respect to claim 10, wherein each transverse cross section between the first transverse cross section and the second transvers cross section has a gradually changing geometry with respect to each other (see claim 8 of 715).
With respect to claim 2 of the current application, ‘715 teaches an endodontic instrument for preparing an endodontic cavity space, (see preamble of claim 1), the endodontic instrument comprising a shank configured for attachment to a motor to drive the endodontic instrument about a first axis (see lines 3-4 of claim 1 of ‘715), and a working portion extending from the shank by a length, the working portion having a tip end and a shank end and a working surface between the shank end and the tip end, the working surface including multiple edges, at least a portion of the working portion with the working surface being tapered such that the tip end has a diameter that is less than a diameter of the shank end  (see lines 5-16), the working portion comprising a plurality of transverse cross-sections, each transverse cross-section of the working portion having a center of mass and multiple sides (see lines 17-19 of claim 1 of 715), the working portion having a center of mass path defined by the centers of mass of the plurality of transverse cross sections of the working portion (see lines 17-27 of claim 1 of 715), each side of the multiple sides intersecting two edges of the multiple edges (see lines 8-10 of claim 1 of 715 regarding the cutting edges, i.e. the edges, further see lines 17-22 regarding the cross section having multiple sides wherein the cross sectional shape is a quadrilateral, therefore, it is noted that the claimed shape of claim 1 of 715 has the claimed sides intersecting two edges, such that any edge of the quadrilateral shape would intersect two edges, such as a side of square intersected two edges/corners), wherein at least a portion of the center of mass path between the tip 
With respect to claims 14 and 20, wherein the polygonal shape is quadrilateral (see lines 19-20 of claim 1 of 715).
With respect to claim 15, 715 further teaches wherein the plurality of transverse cross sections includes a transverse cross section at the tip end that has a center of mass that coincides with the first axis (see lines 26-31 of claim 1 of 715).
Allowable Subject Matter
Claims 4-6 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims along with the double patenting rejections.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach an endodontic file comprising a plurality of transverse cross section, each transverse cross section having a center of mass and a center of mass path defined by the center of mass of the plurality of transverse cross section of the working portion, wherein the plurality of transverse cross sections includes a first transverse cross section and a second transverse cross section wherein the first transverse cross section has a first geometry and wherein the second transverse cross section has a scone geometry different form the first geometry and wherein a transverse cross section is a quadrilateral in combination with the other claimed limitations.  
The claimed endodontic file comprising of transverse cross section, each transverse cross section having a center of mass and a center of mass path defined by the center of mass of the plurality of transverse cross section of the working portion, wherein a ratio of length of sides of the polygonal shape varies along the length of the working portion wherein the polygonal shape is quadrilateral in combination with the other claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/1/2022